Received:8307734439                                     •Jan 30 2015 03:47pm                                             P001
01 /30/2015   16:42 District Clerk                                                  (FAX)8307734439                              P.001/003




                                                    Leopoldo Vielma
                                              Maverick County District Clerk
                                                  500 Quarry, Suite #5 •••"•..
                                                 Eagle Pass, Texas 78852
                                                  Phone (830) 773-2629       .
                                                   Fax (830) 773-4439

                  1 -•-/ \\>/\': •

                  TO:         Keith Hottle                      Fax#:    210-335-2762

                  From:       Luz Garcia (365°» Civil Clerk)    Date:
                              Motion to submit paper
                              Document and Notification of     CS#       12-11-2795S-MCVAJA
                              Late Record,                               NO.04-14-00806-CV

                  Pages:

                  ' Urgent     a For Review     Q Please Comment        a Please Reply    a please
                  Recycle       _




                   **If you have any questions please call our office**



                                                                                                  •
                                                                                                            TN                                   -.-



                                                                                                            ~"¥""~—•
                                                                                                          v-->-/v\
                                                                                                                          on

                                                                                                                          c_
                                                                                                                                   £f?i
                                                                                                            r-. ,         ^a.
                                                                                                                          *<—.     •-

                                                                                                                                   *"" '..                "~7^
                                                                                                  -
                                                                                                           —*"^           CO       IT? ".:" _,!
                                                                                                                                   .--—r-
                                                                                                                          CD
                                                                                                      •     rv-v
                                                                                                      1     •       . j                  ;-:••




                                                                                                                                                  -   •




                                                                                              •   \


                                                                                                           <T:v-          CD            •<


                                                                                                                          CO        .        *